Ben N. Saltzman, M.D., Director Arkansas Department of Health 4815 West Markham Street Little Rock, AR 72201
Dear Dr. Saltzman:
This is in response to your letter wherein you requested an opinion concerning the following question:
   Will copies of narcotic orders furnished to the Arkansas Department of Health by the Federal Drug Enforcement Agency comply with the requirements of Ark. Stat. Ann. 82-1005?
Ark. Stat. Ann. 82-1005 requires that the Department of Health maintain a copy of orders for certain narcotic drugs.  Since the statute was originally enacted the Federal Drug Enforcement Agency has established requirements that all narcotic orders be submitted to that agency by all licensed narcotic drug handlers.  It would therefore appear that if copies of the orders obtained by the D.E.A. were sent directly to the Department of Health the arrangement would suffice for purposes of the Department's meeting the requirements set forth in the statute.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General George A. Harper.